 1 HEATHER E. WILLIAMS, CA SBN 122664
   Federal Defender
 2 ERIN M. SNIDER, CA SBN 304781
   Assistant Federal Defender
 3 Office of the Federal Defender
   2300 Tulare Street, Suite 330
 4 Fresno, California 93721-2226
   Telephone: (559) 487-5561
 5 Fax: (559) 487-5950
 6 Attorney for Defendant
   MARK A. PAYNE
 7
                                  UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
       UNITED STATES OF AMERICA,                        Case Nos. 5:17-po-00584 & 5:17-po-00073
11
                     Plaintiff,                         STIPULATION TO MODIFY
12                                                      CONDITIONS OF PROBATION AND
              v.                                        CONTINUE THE REVIEW HEARING;
13                                                      [PROPOSED] ORDER
       MARK A. PAYNE,
14
                     Defendant.
15
16
            The parties, through their respective counsel, Gary Leuis, Special Assistant United States
17
     Attorney, counsel for plaintiff, and Erin Snider, Assistant Federal Defender, counsel for Mark A.
18
     Payne, hereby stipulate to modify the conditions of Defendant’s probation pursuant to 18 U.S.C.
19
     § 3563(c).
20
            On March 6, 2018, Mr. Payne entered into a plea agreement with the government that
21
     required him to 1) pay a $10.00 special assessment; 2) complete the Nevada DMV DUI multi-
22
     offender course; 3) install and maintain an interlock device in his vehicle; and 4) complete an
23
     inpatient treatment program. Additionally, Mr. Payne agreed to serve a term of 24 months of
24
     probation. The Court accepted the plea agreement with some modifications regarding proof of the
25
     conditions.
26          On October 18, 2018, Mr. Payne filed a notice of completion of an inpatient treatment
27 program. Mr. Payne had completed “U-Turn for Christ,” an 8-month, faith-based, inpatient
28 treatment program. Upon finishing the program, Mr. Payne started working on his other conditions



                                                    1
 1 of probation, only to discover that he was prevented from applying for a restricted license because
 2 of the suspension out of California. Mr. Payne contacted the California DMV and discovered that
 3 he can only complete the California Multi-Offender Course (the Nevada course would not suffice),
 4 otherwise his license would remain suspended until June 2020. With no license and no vehicle,
 5 Mr. Payne has no means to complete the California course.
 6          Mr. Payne and counsel appeared at the review hearing on December 4 to address Mr.

 7 Payne’s inability to comply with the terms of his probation. The Court asked the parties to reach a
 8 resolution regarding the conditions of probation. The parties have conferred and propose the
     following modification:
 9
            Given that Mr. Payne no longer has a vehicle or a license and cannot complete the
10
     California Multi-Offender program, the parties request that the court vacate the following
11
     requirements: (1) Mr. Payne complete the Multi-Offender Course; and (2) Mr. Payne install an
12
     interlock device.
13
            In lieu of these conditions, the parties propose adding the following: For the next 12
14
     months of probation, Mr. Payne must attend weekly substance abuse meetings and complete
15
     Nevada’s online 3-Month DUI course and provide proof to the Court within 14 days of
16
     completion.
17
            Finally, the parties request that Mr. Payne’s review hearing be continued to February 4,
18
     2020, at 9 a.m.
19
20                                              HEATHER E. WILLIAMS
                                                Federal Defender
21
22 Date: March 4, 2019                          /s/ Erin M. Snider
                                                ERIN M. SNIDER
23                                              Assistant Federal Defender
                                                Attorney for Defendant
24                                              MARK A. PAYNE

25
                                                McGREGOR W. SCOTT
26                                              United States Attorney

27 Date: March 4, 2019                          /s/ Gary Leuis
                                                GARY LEUIS
28                                              Assistant United States Attorney
                                                Attorney for Plaintiff


                                                    2
 1                                            ORDER
 2         Pursuant to the stipulation of the parties to modify Defendant’s conditions of probation,
 3 the Court hereby modifies the conditions of probation as follows: the conditions that Mr. Payne
 4 complete a DUI Multi-Offender course and install an interlock device are vacated. Going
 5 forward, Mr. Payne is ordered to attend weekly substance abuse meetings (e.g. AA), and
 6 complete Nevada’s 3-Month Online DUI Course.
 7         A further review hearing is set on February 4, 2020.
 8
     IT IS SO ORDERED.
 9
10     Dated:   March 5, 2019                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
